Citation Nr: 1115383	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claims.  The appellant was scheduled to appear at a hearing before a Decision Review Officer in August 2008; however, he failed to appear.  

The issues of service connection for a right knee disorder and left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

No competent evidence has been presented showing the existence of a current back disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated November 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records and associated the private treatment records submitted by the Veteran with the claims folder.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

No VA examination is necessary to satisfy the duty to assist in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Wells v. Principi, 326 F.3d. 1381, 1384 (Fed. Cir. 2003).  As discussed in more detail below, there is no competent evidence of a current disability or persistent or recurrent symptoms of disability, and so there is no obligation to obtain a medical opinion on the issue of entitlement to service connection for a back disorder.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he currently suffers from a back disability that is related to a back injury he incurred in service in June 1989, and that, therefore, service connection for a back disorder should be awarded.  Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Charles v. Principi, 16 Vet. App 370, 374 (2002).

Here, the Veteran alleged the existence of a back disorder in his September 2005 claim, but has not submitted any statements describing his symptoms or reporting a diagnosis of the sort that would support a finding of a current disability on the basis of competent lay evidence as discussed above.  As such, there is no competent lay evidence of record showing the existence of a current back disability.  Additionally, the Veteran has not submitted any medical records showing treatment or diagnosis of a back disorder.  Although the Veteran's service treatment records show numerous instances of treatment for back pain, the Veteran's spine was determined to be normal at his May 1995 separation examination.  There is no competent lay or medical evidence of record showing the presence of a current back disorder.  As a valid service connection claim does not exist absent evidence of a current disability, the claim for service connection for a back disorder must be denied.  Brammer, 3 Vet. App. at 225.  The evidence in this case is not so evenly balanced so as to allow application of the 

benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. 53-56; see also 38 C.F.R. § 3.102.  


ORDER

Service connection for back disorder is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he currently suffers from disorders of the right and left knee that are related to knee injuries that he incurred in service.  In support of his claim, he submitted a private medical report and MRI report dated from November 2006.  The medical report contains a diagnosis of bilateral knee pain of long duration, which may be associated with early osteoarthritis or chondromalacia.  As such, the physician ordered an MRI in order to obtain further information on the medial side symptoms and questionable click felt during the McMurray's sign testing.  Specifically, the report reads "Given the medial side symptoms and questionable click...I think we should get an MRI of one of the knees and I recommended the left knee because it is more bothersome to the patient."  Therefore, an MRI was taken of the left knee only, and the impression given was a complex tear of the medial meniscus and mild chondromalacia of the medial femoral compartment, severe chondromalacia of the patellofemoral compartment, and a nonfunctional ACL with minimal intact elements and degenerative changes of the tibial side of the intercondylar notch.

This MRI was reviewed by the VA examiner and heavily relied upon in the opinion given.  The examiner appears to have concluded that there was no objective evidence of a right knee disability in the absence of a companion MRI report for that knee.  However, given the reasoning provided for the left knee MRI by the Veteran's private physician, the Board finds that this premise was in error such that the opinion obtained from the VA examiner is inadequate for rating purposes.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2007); See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Also, a private x-ray of the right knee dated in November 2006 showed spurring.

Furthermore, the examiner declined to give an opinion on the etiology of the left knee disorder, reasoning that any such determination would be speculative because of the time lapse between any in-service injury and current treatment, which the Veteran stated did not start until approximately 8 months prior to the examination.  On remand, the examiner should thoroughly state the basis for this conclusion.  The examiner should determine whether there is a need for any additional testing or information and whether a review of the medical literature is necessary in order to render an opinion on the etiology of the Veteran's claimed disorders.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Importantly, any speculative opinion should include an identification of the precise facts that could not be determined.  Id.  "For instance, it should be clear in the examiner's remarks whether remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA orthopedic examination of his knees.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be conducted.

The examiner is requested to provide a diagnosis of any left or right knee disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left or right knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The Board points out that the August 2007 VA examiner's opinion is inadequate because the examiner appears to have based the opinion with regard to the right knee on the absence of MRI data and failed to adequately explain the reasoning for and nature of the speculative opinion given on the etiology of the Veteran's left knee disorder. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

3.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


